Case 1:19-cr-00013-SPB Document 1-3 Filed 05/13/19 Page 1 of 2
L19-CR 43

CRIMINAL CASE INFORMATION SHEET
Pittsburgh Erie x Johnstown

Related to No. Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1. X Narcotics and Other Controlled Substances

la. ___ Narcotics and Other Controlled Substances
(3 or more Defendants)

2. _____ Fraud and Property Offenses

2a. ___ Fraud and Property Offenses

(3 or more Defendants)

 

3 Crimes of Violence

4 Sex Offenses

5. Firearms and Explosives

6 Immigration

7 All Others
Defendant’s name: James Frederick Franks
Is indictment waived: X Yes No
Pretrial Diversion: Yes x No
Juvenile proceeding: Yes X No
Defendant is: xX Male Female
Superseding indictment or information Yes xX No

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion
Dismissed on governments’ motion
After appellate action

Other (explain)

County in which first offense cited
occurred: Erie

Previous proceedings before
Magistrate Judge:

 

Case No.:

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE -
Case 1:19-cr-00013-SPB Document 1-3 Filed 05/13/19 Page 2 of 2

Date arrested or date continuous U.S.
custody began:

 

Defendant: is in custody X is not in custody

Name of Institution:

 

Custody is on: this charge another charge

another conviction

 

 

 

 

___ State ___ Federal
Detainer filed: ___ ‘Yes ____ino
Date detainer filed:
Total defendants: 1.
Total counts: 1
Data below applies to defendant No.: _1_
Defendant's name: James Frederick Franks
SUMMARY OF COUNTS
COUNT U.S. CODE OFFENSE FELONY MISDEMEANOR
I 21 U.S.C. §§ 843(a)(3) and 843(d)(1) Obtaining a controlled substance Xx
through fraud

I certify that to the best of my knowledge the above entries are’frue and correct.

 

DATE: {6/13} zor

 

 

MARSHALL J. PICCININI
Assistant U.S. Attorney
PA ID No. 56362
